Title: To George Washington from Major General Artemas Ward, 4 July 1776
From: Ward, Artemas
To: Washington, George



Sir
Boston 4 July 1776

By yesterdays post I have the honour of your letter of the twenty sixth June and have this morning forwarded the two hundred Carbines agreeable to your directions. I have inclosed a Return of this Division of the Army. Also a Return of the Scotch Prisoners. By the next post I hope to be able to make a Return of the Scotch Cargoes.
The Small pox prevails to such a degree in Boston, and so many of the Soldiers got the disorder, that I apprehend the remainder of them must soon be inoculated. I am Your Excellency’s Obedient Humble Servant

Artemas Ward


P.S. The Judgment of the Court of Enquiry respecting Lieut. Merril was by mistake not inclosed in my last, and is here inclosed.

